Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot in view of the new grounds of rejection (see below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 and 5 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2019/0058244 A1) in view of Kim et al. (US Pub. No. 2016/0093939 A1).
As to claim 1, Kim ‘244 shows an electronic device 101 (Fig. 1 and para. 42), comprising: a transceiver (antenna 197, Fig. 1 and para. 60); and a display (160, Fig. 1 and para. 50), comprising: a display substrate 321 (Fig. 3 and para. 88); a mid-support plate 310 (Fig. 3 and para. 82) disposed adjacent to the display substrate (Fig. 3), wherein the mid-support plate comprises one or more electromagnetic band gap structures 310/312/313 formed through or disposed onto the mid-support plate (Fig. 4A and paras. 99 – 104); and a lower support plate 390 disposed adjacent to the mid-
Kim ‘244 does not show that the electromagnetic bandgap structure is formed across a width of the plate. 
Kim ‘939 shows that a band stop structure BSA is formed across a width of a plate (display device 10) used in an electronic device (Figs. 4, 5 and 10 and paras. 120, 124, 137 and 138). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Kim ‘244 with those of Kim ‘939 because designing the system in this way allows the device to minimize the surface wave derived from the antenna (para.  172).
As to claim 2, Kim ‘244 does not specifically mention that the one or more electromagnetic band gap structures/barrier extends across at least 95% of a width of the mid-support plate.
Kim ‘939 shows that a Kim ‘939 shows that a band stop structure BSA extends across at least 95% of a width of a plate used in an electronic device (Figs. 4, 5 and 10 and paras. 120, 124, 137 and 138). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Kim ‘244 with those of Kim ‘939 because designing the system in this way allows the device to minimize the surface wave derived from the antenna (para.  172).



As to claim 5, Kim ’244 shows that the one or more electromagnetic band gap structures comprises a narrowband electromagnetic band gap configured to mitigate or stop a surface current flow on the display for a narrowband frequency (Fig. 8, paras. 99 – 104 and paras. 134 – 137).
As to claim 6, Kim ’244 shows that the one or more electromagnetic band structures comprise a broadband electromagnetic bandgap configured to mitigate or stop a surface current flow on the display for broadband frequencies (Fig. 8 and paras. 134 – 137).
As to claim 7, Kim ’244 shows that the one or more electromagnetic band gap structures comprises a narrowband electromagnetic bandgap, the narrowband electromagnetic band gap comprising a straight line shape (Fig. 8).
As to claim 8, Kim ’244 shows a display (160, Fig. 1 and para. 50), comprising: a display substrate 321 (Fig. 3 and para. 88); a mid-support plate 310 (Fig. 3 and para. 82) disposed adjacent to the display substrate (Fig. 3), the mid-support plate including one or more electromagnetic band gap structures 310/312/313 formed through the mid-support plate to create a barrier across the mid support plate, or one or more electromagnetic band gap structures disposed onto the mid-support plate to create a barrier across the mid-support plate, or a combination thereof (Fig. 4A and paras. 99 – 104); and a lower support plate 390 disposed adjacent to the mid-support plate (Fig. 3 
Kim ‘244 does not show that the electromagnetic bandgap structure is arranged in one or more rows across the plate. 
Kim ‘939 shows that a band stop structure BSA is arranged in one or more rows across a plate (display device 10) used in an electronic device (Figs. 4, 5 and 10 and paras. 120, 124, 137 and 138). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Kim ‘244 with those of Kim ‘939 because designing the system in this way allows the device to minimize the surface wave derived from the antenna (para.  172).
As to claim 9, Kim ’244 shows that the mid-support plate and the lower support plate (i.e. housing) are conductive plates (para. 69).
As to claim 10, Kim ’244 shows that the one or more electromagnetic band gap structures comprises a plurality of electromagnetic bandgap structures formed through the mid-support plate, the plurality of electromagnetic bandgap structures not sharing a common edge (Fig. 8 and paras. 134 – 137).
As to claim 2, Kim ‘244 does not specifically mention that the one or more electromagnetic band gap structures/barrier extends across at least 85% of a width of the mid-support plate.
Kim ‘939 shows that a Kim ‘939 shows that a band stop structure BSA extends across at least 85% of a width of a plate used in an electronic device (Figs. 4, 5 and 10 and paras. 120, 124, 137 and 138). 

As to claim 12, Kim ’244 shows that the barrier comprises at least two rows across the mid-support plate of the one or more electromagnetic band gap structures formed through the mid-support plate, the at least two rows disposed offset from each other (Fig. 8 and paras. 134 – 137).
As to claim 13, Kim ’244 shows that the barrier comprises at least one row across the mid-support plate of the one or more electromagnetic band gap structures disposed onto the mid-support plate (Fig. 8 and paras. 134 – 137).
As to claim 14, Kim ’244 shows that the barrier is configured to decrease a surface current from flowing across the display (paras. 97 and 98). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ’244 as modified by Kim ‘939 above in view of Lee et al. (US Pub. No. 2014/0232607 A1).
As to claim 4, Kim ‘244 shows that the surface current flows from a first component to a second component.
Kim ‘244 does not show that first component comprises a diode, a microprocessor, a chip, a multiplexer circuit, a de-multiplexer circuit, or a combination thereof, and wherein the second component comprises an antenna, a power amplifier, a low noise amplifier, or a combination thereof.
Lee shows the method of controlling a current flowing from a processor to an antenna (para. 10).
.
Claim 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ’244 in view of Lee et al. (US Pub. No. 2014/0232607 A1).
As to claim 15, Kim ‘244 shows a support structure of a display (Fig. 3 and para. 88), comprising: a first support plate 310 having a first surface and a second surface (Fig. 3 and para. 98), the first surface configured to be disposed adjacent to a display layer 321 (Fig. 3 and para. 88), the first support plate having a first and a second edge, the first edge opposite the second edge, wherein one or more electromagnetic band gap structures 310/312/313 are formed through or disposed onto the first support plate (Figs. 4A and 4B and paras. 99 – 104), the one or more electromagnetic band gap structures configured to redirect a surface current flow from the first edge away from the second edge or from the second edge away from the first edge (Figs. 4A and 4B and paras. 99 – 104); and a second support plate 322 configured to be disposed adjacent to the second  surface of the first support plate, wherein a space exist between the second support plate and the second surface of the first support plate (Figs. 3 and 4).
Kim ‘244 does not specifically show that the display layer comprises light emitting diodes (LEDs).
Lee shows that a display layer comprises LEDs (para. 66).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Kim ‘244 with those of Lee because designing the system in this way allows the device to exhibit transparency (para.  67).

As to claim 17, Kim ‘244 shows that the barrier across the first support plate is based on components on the second support plate (Fig. 4B and paras. 97 and 98).
As to claim 18, Kim ‘244 shows that the one or more electromagnetic band gap structures comprise a broadband electromagnetic band gap to tune for noise occurring on broadband frequencies, wherein the broadband electromagnetic band gap comprises a curved or bent shape (Fig. 8 and paras. 134 – 137).
As to claim 19, Kim ‘244 shows that the one or more electromagnetic band gap structures comprises a width, wherein the width is designed to tune to a particular range of frequencies (Fig. 6 and paras. 123 – 127).
As to claim 20, Kim ‘244 does not show that the width comprises between 1 millimeter and 3 millimeters.
Lee shows that the width of a pattern on in a shielding component is between 1 millimeter and 3 millimeters (Figs. 9B and 10 and para. 159).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Kim ‘244 with those of Lee because designing the system in this way allows the device to reduce interference (para. 160).
CONLCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CARL ADAMS/Examiner, Art Unit 2627